Citation Nr: 1402781	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-49 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected major depressive disorder.

2.  Entitlement to a rating higher than 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2009 and November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND

In January 2012, the Veteran testified that his major depressive disorder, peripheral neuropathy of the right lower extremity and of the left lower extremity were worse. 

As there appears to be a material change in the disabilities, a reexamination is warranted. 







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to major depressive disorder.  

The Veteran's file must be available to the VA examiner for review.  

2.  Afford the Veteran a VA examination to determine the current severity of peripheral neuropathy of the right and left lower extremities.

The VA examiner is asked:

i).  Whether the findings are best characterized as either neuritis or neuralgia, and, 

ii).  Whether the findings are either sensory or characteristic of organic changes.

The Veteran's file must be available to the VA examiner for review.  

2.  After the above development, adjudicate the claims for increase.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


